DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 6/17/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by Petersen (WO 2018085506 A1).
Regarding claim 1, Petersen teaches a decontamination system for a device, the decontamination system comprising: 
a terminal package dimensioned to receive a device for decontamination (Fig. 1: container 70); 
a decontamination chamber dimensioned to receive the terminal package (Fig. 1: decontamination chamber 20); 
a sterilant fluid delivery device configured to deliver a sterilant fluid to the decontamination chamber (Fig. 1: package 42 and vaporizer 34): 
and a pressure pulse generator configured to generate flow oscillations in one or more of the terminal package or the decontamination chamber (Fig. 1: vacuum pump 32).
Regarding claim 2, Petersen teaches the decontamination system of claim 1, as set forth above, and further teaches wherein the pressure pulse generator is configured to fluctuate pressure output of the sterilant fluid delivery device (par. 20: The vacuum pump 32 is connected to the decontamination chamber 20 and is configured to change the pressure within the decontamination chamber 20. For example, the vacuum pump 32 may be configured to withdraw gas from the decontamination chamber 20 to lower the pressure inside the decontamination chamber 20. The vacuum pump 32 may also be configured to add gas into the decontamination chamber 20 to increase the pressure inside the decontamination chamber 20; NOTE: since the sterilant fluid delivery device outputs a pressure to the decontamination chamber 20 and vacuum pump 32 changes the pressure of the decontamination chamber 20, then the vacuum pump 32 is interpreted to fluctuate a pressure output of the sterilant fluid delivery device)
Regarding claim 3, Petersen teaches the decontamination system of claim 1, as set forth above, and further teaches wherein the decontamination chamber defines a port into which the pressure pulse generator injects flow oscillations (Fig. 1: part where conduit 44 enters wall of decontamination chamber 20).
Regarding claim 4, Petersen teaches the decontamination system of claim 1, wherein instead of vacuum pump 32 being interpreted to be a pressure pulse generator, pump 80 (Fig. 1) is interpreted to be a pressure pulse generator, and further teaches wherein the pressure pulse generator is in fluid communication with the terminal package (Fig. 1: pump 80, par. 36: In use, the pump 80 may push air that contains vaporized decontaminating substance 36 into the first end 70 of the lumen 52. The pump 80 may also pull air from the first end 70 of the lumen 52) in fluid communication with the terminal package (Fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen as applied to claims 1-4 above, and further in view of Langford (WO 9724147 A1).
Regarding claim 5, Petersen teaches the decontamination system of claim 4, as set forth above, but does not further teach wherein the pressure pulse generator is in fluid communication with the sterilant fluid delivery device. 
However, Petersen does teach wherein the pump 80, interpreted as the pressure pulse generator, draws air containing sterilant fluid from the decontamination chamber 20, wherein the sterilant fluid originated from the sterilant fluid delivery device (Fig. 1: pump 80, par. 36: In use, the pump 80 may push air that contains vaporized decontaminating substance 36 into the first end 70 of the lumen 52. The pump 80 may also pull air from the first end 70 of the lumen 52) which is a different means for performing the same function of using the pressure pulse generator to pressurize fluid originating from the sterilant fluid delivery device. 
Langford teaches a decontamination chamber that uses pressure pulses to deliver sterilant fluid (abstract). Langford teaches a pressure pulse generator (Fig. 1: membrane pump 21) in fluid communication with the sterilant fluid deliver device in order to exert pressure pulses on the sterilant fluid delivered to the decontamination chamber (pg. 10 lines 3-20: Membrane pump 21 is controlled by controller and valves 23 which acts as the central "brains" in controlling the operation of the apparatus. When the endoscope has been properly placed within container 8 and lid 11 has been closed, controller 23 draws a selected medium, a liquid in this illustration, from reservoirs 25 and communicates this liquid to port 22B. In an alternative embodiment, a gas from container 26 is used as the medium. Once container 8 has been properly filled, controller 23 initiates a pumping action via pump 21 and the flexible membranes 20. The pumping action from pump 21 oscillates between a pressure and a suction so that each flexible membrane moves inward and outward to cause the medium to flow between chamber 9A and 9B). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Petersen to have its pressure pulse generator/pump 80 in fluid communication with its sterilant fluid delivery device, as taught by Langford, as a substitute means for using the pressure pulse generator to pressurize fluid originating from the sterilant fluid delivery device.
Regarding claim 6, Petersen modified by Langford teaches the decontamination system of claim 5, as set forth above, and further teaches wherein the pressure pulse generator is configured to fluctuate pressure of sterilant fluid delivered to the terminal package (see Langford modification made in rejection to claim 5).
Regarding claim 9, Petersen modified by Langford teaches the decontamination system of claim 4, as set forth above, and teaches wherein the pressure pulse generator is configured to draw fluid from the device in the terminal package (par. 36: The pump 80 may also pull air from the first end 70 of the lumen 52) but does not further teach wherein the pressure pulse generator includes a vacuum pump in fluid communication with the terminal package, wherein the vacuum pump is configured to draw fluid from the device in the terminal package. 
Petersen teaches: “The pump 80 may be any suitable device for moving air or for inducing material flow” (par. 30). Since vacuum pump 32 is also capable of moving air both in and out of an enclosed space, it would also be able to perform the function of pump 80. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump 80 of Petersen to be a vacuum pump, as taught by Petersen, as a substitute means of drawing fluid in and out of the device in the terminal package. 
Regarding claim 10, Petersen modified by Langford teaches the decontamination system of claim 9, as set forth above, and further teaches wherein the pressure pulse generator includes an electrically-controlled valve configured to selectively control pressure with which fluid is drawn from the vacuum pump (par. 80: In some embodiments, a first valve 392 may be included between the pump 380 and the first port 382… The first valve 392 may control a first flow rate of air containing vaporized decontaminating substance 336 from the pump 380 and the first lumen 352, par. 81: In some embodiments, first and second valves 392, 394 may be controlled, Fig. 7: controller 338 is electrically connected to pump 380, which includes first valve 392).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen modified by Langford (hereinafter referred to as Modified Petersen) in view of Lin et al. (US 6589481 B1).
Regarding claim 7, Modified Petersen teaches the decontamination system of claim 5, as set forth above, but does not teach wherein the sterilant fluid delivery device comprises a reciprocating pump.
Lin et al. teaches an apparatus for delivering sterilant fluid to a lumen device (abstract). It teaches a reciprocating pump connected to a source of sterilant fluid and a vaporizer in order to deliver sterilant fluid to a lumen device (Fig. 6, C10L62, C11L1-5: The tube connector leads to a pump 30. The pump can be either a pump which pumps liquids or a vacuum pump. If the pump is a liquid pump, it may comprise any pump which can pump liquids, including, but not limited to, peristaltic pumps, reciprocating pumps, piston pumps, . . . The pump is preferably fabricated from materials which are resistant to peroxide, particularly hydrogen peroxide and peracetic acid. The pump is preferably fluidly connected to the generator of mist or aerosol 28 by a circulation pipe 34). The pump 80 of Modified Petersen performs the same function of giving the fluid enough pressure to be transferred from the sterilant fluid source to the lumen device, and adding a reciprocating pump to that process stream would have the multiplied effect of adding more pressure, in case the source of the sterilant fluid is located further away from the lumen device and more pressure is is necessary. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sterilant delivery device of Modified Petersen to comprise a reciprocating pump located downstream of the vaporizer but upstream of the pump 80, as taught by Lin et al., for the multiplied effect of adding more pressure to deliver the sterilant fluid to a lumen device, in addition to the pressure exerted by the existing pressure pulse generator/pump 80. 
Regarding claim 8, Modified Petersen modified by Lin et al. teaches the decontamination system of claim 7, as set forth above, and further teaches wherein the pressure pulse generator is fluidly inline between an outlet of the reciprocating pump and the terminal package (see Lin et al. modification made in rejection to claim 7).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Petersen modified by Lin et al. (hereinafter referred to as Modified Petersen) in view of “How Do Piston Diaphragm Pumps Work?” (NPL 2018, hereinafter referred to as “Piston Diaphragm Pumps”).
Regarding claim 11, Modified Petersen teaches the decontamination device of claim 1, as set forth above, but does not further teach wherein the pressure pulse generator includes a diaphragm movable between a first position and a second position to generate pressure pulses.
	Langford teaches a membrane pump 21 that contains a piston assembly for producing oscillating movements of a flexible membrane for the purpose of providing oscillating pressure to a lumen device for greater cleaning potential (Fig. 4-5, pg. 10 lines 13-27, pg. 11 lines 1-5: Membrane pump 21 is composed of a piston block 41 which includes two pistons. These pistons are driven by electric motor 42 and drive shaft 43. One piston draws in air 40A while the other piston exhausts air 43B. The pressure and suction from piston block 41 is communicated to valve block 45. Valve block 45 is a reciprocating valve which is operated by solenoid 44. As a reciprocating valve, valve block 45 selectively directs the pressure to either port 46A or port 46B; simultaneously, the suction provided from piston block 41 is directed to the other port. As example, when pressure is supplied to port 46A, suction is provided to port 46B, and vice versa. In this manner, for a two flexible membrane system, while one membrane is being pressured into the hollow of one leg, the other membrane is being drawn from the hollow of its leg. This dual action creates a more dramatic pumping action and creates a greatly enhanced cleaning potential). Thus Langford provides motivation for using a piston in combination with a diaphragm for the implementing a pressure pulse generator. 
	“Piston Diaphragm Pumps” teaches a piston diaphragm pump design wherein a rotating crank drives an oscillating piston which moves a diaphragm between a first and second position to generate pressure pulses (see GIF on the webpage). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure pulse generator of Modified Petersen to be a piston diaphragm pump wherein a rotating crank drives an oscillating piston which moves a diaphragm between a first and second position, as taught by “Piston Diagraphm Pumps”, as a known means of performing the function of generating pressure pulses. 
Regarding claim 12, Modified Petersen modified by “Piston Diaphragm Pumps” teaches the decontamination system of claim 11, and further teaches wherein the pressure pulse generator includes a piston configured to oscillate, and wherein the diaphragm moves between the first position and the second position responsive to oscillation of the piston (see modification made in rejection to claim 11).
Regarding claim 14, Modified Petersen modified by “Piston Diaphragm Pumps” teaches the decontamination system of claim 12, and further teaches wherein the piston oscillates responsive to rotational movement of a crank (see modification made in rejection to claim 11).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Petersen modified by “Piston Diaphragm Pumps” (hereinafter referred to as Modified Petersen) in view of “[NITTO KOHKI] Mechanism of Free Piston Driven Pump” (NPL 2017, hereinafter referred to as “Free Piston Driven Pump”).
Regarding claim 13, Modified Petersen teaches the decontamination system of claim 12, as set forth above, but does not teach wherein the piston includes an electro-magnet portion that oscillates responsive to changes in an electrical input frequency.
“Free Piston Driven Pump” teaches a pump capable of generating pressure pulses, wherein an oscillating piston is driven by alternating electrical inputs affecting a magnet in the piston. This is an alternate means of driving an oscillating piston within a pump that serves as a pressure pulse generator. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of the pressure pulse generator of Modified Petersen to have an electro-magnet portion that oscillates responsive to changes in electrical input, as taught by “Free Piston Driven Pump”, as an alternate means of driving an oscillating piston within a pressure pulse generator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796      

/KEVIN JOYNER/Primary Examiner, Art Unit 1799